Exhibit 10.2

STOCK PURCHASE AGREEMENT







THIS AGREEMENT is made and entered into this 8th day of August, 2007 by and
between the Bentley Family Trust, ("Seller" or “Unit-Holder”) and American Radio
Empire, Inc., ("Purchaser" or “Buyer”);




WHEREAS, the Seller is the record owner and holder of the issued and outstanding
units (“Units”) of Wisplinx, LLC, ("Corporation"), an Oklahoma Limited Liability
Corporation, which Corporation has issued Three Hundred (300) Units, out of Ten
Thousand (10,000) Units authorized; and




WHEREAS, the Purchaser desires to purchase all of said Units and the Seller
desires to sell all of said Units, upon the terms and subject to the conditions
hereinafter set forth;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Units aforementioned, it is hereby agreed as follows:




1.

PURCHASE AND SALE: Subject to the terms and conditions hereinafter set forth, at
the closing of the transaction contemplated hereby, the Seller shall sell,
convey, transfer, and deliver to the Purchaser certificates representing such
Units, and the Purchaser shall purchase from the Seller the Units in
consideration of the purchase price set forth in this Agreement. The
certificates representing the Corporation's Units shall be duly endorsed for
transfer or accompanied by appropriate Unit transfer powers duly executed in
blank, in either case with signatures guaranteed in the customary fashion, and
shall have all the necessary documentary transfer tax stamps affixed thereto at
the expense of the Seller. The closing of the transactions contemplated by this
Agreement ("Closing"), shall be held no later than Friday, August 31, 2007.




2.

AMOUNT AND PAYMENT OF PURCHASE PRICE. Purchase and Sale. Wisplinx and its
Unit-holder will exchange all outstanding units of the Corporation to Buyer for
a combination of cash and stock of Buyer.  The consideration to be received by
Seller is as follows:




a.

$50,000 will be paid in immediately available funds on the date upon which the
transaction contemplated by this Agreement is consummated (the “Closing Date”
and such consummation the “Closing”),




b.

Within five (5) business days of the date of Closing, Buyer will deliver to
Seller a certificate for 50,000 shares of the common stock of Buyer, such
certificate to be duly and validly issued in favor of Seller.   




The shares to be delivered by American Radio at closing will be restricted
common stock. The restriction on these shares will regulate the amount of shares
that can be sold on the open market by Seller as well as the timing of those
sales.  




Seller acknowledges and agrees that the shares of Seller’s stock to be issued
hereunder as part of the Purchase Price shall be characterized as "restricted
secu





rities" for purposes of the Securities Act of 1933, as amended (the "Securities
Act"), and each certificate representing any of such shares shall bear a legend
identical or similar in effect to the following legend (together with any other
legend or legends required by applicable state securities laws or otherwise):




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS, OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.




At the Closing, in accordance with the terms of this Agreement, the Seller shall
deliver to the Buyer a bill of sale, assignments and all other instruments
necessary or appropriate in the opinion of the Buyer’s counsel to convey all
right, title and interest in or to the Units to the Buyer, and the Buyer shall
deliver the consideration for the purchase of the Units as provided in Section 2
of this Agreement.




Closing Costs.  The Seller shall be responsible for and shall pay all, if any or
applicable, fees, taxes (including sales taxes), expenses in connection with the
transfer of its Units to Buyer.







3.

REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby warrants and represents:




a.

Organization and Standing. Corporation is a corporation duly organized, validly
existing and in good standing under the laws of the State of Oklahoma and has
the corporate power and authority to carry on its business as it is now being
conducted.




b.

Restrictions on Units.




i.

The Seller is not a party to any agreement, written or oral, creating rights in
respect to the Corporation's Units in any third person or relating to the voting
of the Corporation's Units.




ii.

Seller is the lawful owner of the Units, free and clear of all security
interests, liens, encumbrances, equities and other charges. iii. There are no
existing warrants, options, unit purchase agreements, redemption agreements,
restrictions of any nature, calls or rights to subscribe of any character
relating to the stock, nor are there any securities convertible into such Units.




4.

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. To the extent that Buyer
or Seller or any of their respective directors, officers, or agents have
employed any broker, agent or finder or incurred any liability for any brokerage
fees, agent’s fees, commissions or finder’s fees in connection with this letter,
the Agreement or

 

1

--------------------------------------------------------------------------------





the consummation of the proposed transaction, such party shall be solely liable
for any of such fees.

 

5.

GENERAL PROVISIONS




a.

Entire Agreement. This Agreement (including the exhibits hereto and any written
amendments hereof executed by the parties) constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.




b.

Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




c.

Governing Law. This agreement, and all transactions contemplated hereby, shall
be governed by, construed and enforced in accordance with the laws of the State
of Wyoming. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.




IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date first above written.







Corporation - Wisplinx, LLC

Buyer - American Radio Empire, Inc.













By:/s/ John A. Philbin, Jr.

              By: /s/ Dain Schult

John A. Philbin, Jr., President

Dain Schult, President







Unit-Holder – The Bentley Family Trust - Seller
















By: /s/ Steven J. Bentley, Sr.               

By: /s/ Sally F. Bentley

Steven J. Bentley, Sr., Trustee

Sally F. Bentley, Trustee





2